Wright, J.,
concurring. I fully concur in the majority’s holding that the Chief of the Fire Division “may not detail a member of his division to serve in a higher classified rank,” but that, “under certain provisions set forth in the charter and civil service rules promulgated thereunder, [he may] provisionally appoint a member of his division to serve in a higher classified rank, upon authorization by the Personnel Director.” I write here, however, to clarify why this is so.
Section 70 of the Charter of the city of Akron states in part: “The Chief of the Division of Fire shall be in immediate charge of the fire force and shall have control of the stationing and transfer of all firemen and other employees constituting said fire force, under such rules and regulations as the Mayor may prescribe.” (Emphasis added.)
Based on his authority under Section 70, the Mayor, through his Director of Public Safety, has enacted an Akron fire department regulation which states that “[d]uring the absence or disability of any officer or member of the division, the Chief may detail an officer or member to the position temporarily vacant.” It is from this regulation that Chief Romanoski purports to derive his authority to create the positions of “acting lieutenant” and “acting captain.” In my judgment, however, the Akron fire department regulation is clearly outside the scope of authority granted to the Mayor by Section 70 of the Akron City Charter and is therefore invalid.
*603When previously faced with a city charter provision worded similarly to Section 70, this court construed the regulation to mean that the mayor or the safety director has “exclusive control of fire force allocation * * (Emphasis added.) Novak v. Perk (1980), 64 Ohio St.2d 43, 47, 18 O.O.3d 251, 253, 413 N.E.2d 784, 786. That section, we held, “clearly gives the fire chief exclusive authority over individual assignments of fire department personnel.” Id. at 45, 18 O.O.3d at 252, 413 N.E.2d at 785. In other words, once fire division employees have been hired, the mayor, and hence the fire chief, have complete control over their deployment. The fire chief is free to determine to what fire station his fire division employees are to be assigned and transferred. This interpretation does not provide the authority for a fire chief to permanently or temporarily reassign or transfer employees to different job classifications.
As the majority correctly points out, Section 106 of the Akron’s City Charter provides the “sole authority to establish and standardize all positions in the classified civil service and to certify persons as eligible for appointment to each classified position.” Furthermore, Section 108 of the charter and the Akron Civil Service Commission Rules establish procedures for making permanent and temporary appointments to vacant positions. These latter provisions specify procedures to be followed for routine replacements, as well as for various degrees of emergency situations.
I recognize that the Chief of the Fire Division is placed in a difficult position by the lack of funding and staff. He is charged with a very important duty implicating public safety and, when faced with a shortage of qualified personnel for key positions, he must have some flexibility in controlling his forces. But a holding contrary to the one today, while perhaps temporarily relieving a symptom, would not solve the real problem. Rather, sanctioning Chief Romanoski’s program would serve only to relieve the pressure from where it should actually be focused, on the city council, which is ultimately responsible for allocating the budget resources of the city. Our holding today supports this position.
Because I believe that Section 70 of the Akron City Charter and the related provisions of the Akron Fire Department Rules and Regulations do not provide Chief Romanoski with the authority solely to place fire division personnel in positions other than those for which they have been certified and hired, and because the city charter with its associated civil service rules provides the Chief with a procedure for temporary reassignment of personnel, I concur.